DETAILED ACTION
1.	The following communication is in response to the documents received on 4-February-2019.  Claims 1-15 are pending in the application.  The IDS received on 12-December-2019 has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP Publication 2018/0050711  -  which describes a train control system and method for use in an electronically-controlled pneumatic (ECP)-equipped train having a lead locomotive or control car, at least one railroad car and, optionally, at least one trailing locomotive or control car. A first controller or computer generates a train brake command and directly or indirectly transmits the train brake command to the at least one railroad car. A second controller or computer separate from the first controller or computer determines transmission of the train brake command to the at least one railroad car.

USP 6,102,491  (the U.S. equivalent document of the Foreign Patent Document CA 2290728 cited on the IDS)  -  which provides a multi-function EOT, or universal EOT (UEOT), that may function conventionally for those trains not equipped with an ECP power line transceiver, but which can automatically change its mode of operation to the ECP EOT function when mounted on trains so equipped. The UEOT may be an integrated unit manufactured for the purpose or it 

2.2	Claims 1-15 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1 and 9 for an end-of-train system, specifically including: 
(Claim 1)  “a selection device configured to selectively indicate whether an electronically controlled pneumatic railcar having first and second intercar trainline network connectors positioned at either end of the electronically controlled pneumatic railcar is located at the end of a train; 
an end-of-train module programmed to determine whether the selection device has indicated that the electronically controlled pneumatic railcar is at the end of the end of the train and to initiate a broadcast of an end-of-train beacon by a car control device of the electronically controlled pneumatic railcar over one of the first and second intercar trainline network connectors.”

2.3	The invention is an end-of-train system for an electronically controlled pneumatic (ECP) railcar having first and second intercar trainline network connectors positioned at either end. The system includes a selection device configured to indicate whether the ECP railcar is located at the end of a train.  The system further includes an end-of-train module programmed to determine whether the selection device has indicated that the ECP railcar is at the end of the end of the train, and to initiate the broadcast of an end-of-train beacon by a car control device of the ECP railcar over one of the first and second trainline network connectors. The selection device indicates which of the first and second intercar trainline network connectors is positioned 
The end-of-train module may be further programmed to broadcast an ECP railcar specific identification, along with an indication that the ECP railcar has been selected as being located at the end of the train, in response to the device indicating that the railcar is at the end of the train.

2.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  Applicant’s invention differs from the prior art of record by incorporating a selection device configured to selectively indicate whether an electronically controlled pneumatic railcar having first and second intercar trainline network connectors positioned at either end of the electronically controlled pneumatic railcar is located at the end of a train.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-8 and 10-15 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 9. 

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-H on the attached PTO-892 Notice of References Cited.
Documents A-H define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661